Fourth Court of Appeals
                               San Antonio, Texas
                                   February 23, 2021

                                  No. 04-20-00311-CV

                                Margaret Fay GUIDRY,
                                      Appellant

                                           v.

                              Edward James GUIDRY, Jr.,
                                       Appellee

                   From the 452nd District Court, Menard County, Texas
                                Trial Court No. 2018-05589
                              James L. Rex, Judge Presiding


                                     ORDER

       Appellant's Motion for Leave to Withdraw Jon Parchman and K.C. Ghanean as Counsel
for Appellant is hereby GRANTED.



                                                _________________________________
                                                Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court